     Case 3:18-cv-02791-L Document 32 Filed 09/04/19                 Page 1 of 10 PageID 205


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

SAMEER SYED, individually and on behalf            §
of all other similarly situated,                   §
                                                   §
               Plaintiff(s),                       §
v.                                                 §
                                                   §           Civil Action No. 3:18-CV-2791-L
BETO FOR TEXAS; BETO O’ROURKE;                     §
and JOHN DOES 1-25,                                §
                                                   §
               Defendants.                         §

                          MEMORANDUM OPINION AND ORDER

        Before the court is Defendant Beto O’Rourke’s Motion to Dismiss (Doc. 19), filed January

7, 2019. After considering the motion, briefs, pleadings, and applicable law, the court denies

Defendant Beto O’Rourke’s Motion to Dismiss (Doc. 19).

I.      Factual and Procedural Background

        On October 19, 2018, Plaintiff Sameer Syed (“Syed”), individually and on behalf of all others

similarly situated (collectively, “Plaintiffs”), brought this collective action, against Beto for Texas

for alleged violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et seq.

arising from text messages he received in 2018 from “Beto O’Rourke’s campaign,” which is also

referred to as “Beto for Texas” (“BFT”). Pl.’s Compl. 1, 2, 8. On November 29, 2018, an amended

complaint was filed, adding Beto O’Rourke, individually (“O’Rourke”), and John Does 1-25 as

Defendants. Plaintiff’s Amended Complaint mooted a previously filed motion by BFT to dismiss

Plaintiff’s TCPA claim. On January 7, 2019, O’Rourke moved, pursuant to Federal Rule of Civil

Procedure 12(b)(6), to dismiss Plaintiffs’ TCPA claim against him in his individual capacity. Syed




Memorandum Opinion and Order – Page 1
      Case 3:18-cv-02791-L Document 32 Filed 09/04/19               Page 2 of 10 PageID 206


filed a response in opposition to the Motion to Dismiss on January 25, 2019, to which O’Rourke

replied on February 22, 2019.

II.      Motion to Dismiss

         A.     The Parties’ Contentions

         O’Rourke asserts that BFT is a “federally registered principal campaign committee,” and that

BFT moved to dismiss Plaintiff’s TCPA claim under Rule 12(b)(6) after the 2018 election for

“failure to plead a viable claim against BFT. Also, as the election was over, BFT’s reason for

existence as an association came to an end.” O’Rourke Mot. 1 (citing Federal Election Commission

Committee ID#C00501197 at fec.gov). O’Rourke contends that Plaintiff’s TCPA claim is not

legally viable because he cannot be personally liable for conduct of the political campaign that

supported his candidacy. For support, O’Rourke cites Karl Rove & Co. v. Thornburgh, 39 F.3d

1273, 1284-85 (5th Cir. 1994), which he acknowledges was superseded by statute, and Chapter 252

of the Texas Business Organization Code, which establishes the statutory rules for nonprofit

organizations, including unincorporated associations.

         O’Rourke asserts that, “per Thornburg, BFT is evaluated by the law governing

unincorporated nonprofit associations, [and] Chapter 252 makes clear that O’Rourke is not liable

for the torts committed by BFT or BFT’s agents, regardless of his relationship to BFT.” O’Rourke

Mot. 5. O’Rourke, therefore, argues that, “even assuming Plaintiffs’ allegations [are] true that

someone working for BFT violated the TCPA, O’Rourke is not liable as a matter of law for that

conduct,” and Plaintiff has not alleged any other theory for holding O’Rourke personally liable. Id.

In addition, O’Rourke contends that Plaintiff’s pleadings impermissibly lump all Defendants together




Memorandum Opinion and Order – Page 2
   Case 3:18-cv-02791-L Document 32 Filed 09/04/19                  Page 3 of 10 PageID 207


by referring to them collectively as “Defendants” without differentiating between them and

identifying which Defendant or Defendants engaged in the conduct alleged.

       Plaintiff responds that O’Rourke was added as a party because BFT previously took the

position that its status as an entity was terminated or dissolved after the 2018 election:

               I. At O’Rourke’s direction BFT used a text messaging system called Relay
       that automatically generated text messages and sent them to Texas residents using a
       pool of outbound phone numbers provided by Relay. Furthermore, BFT posted a
       video on YouTube that showed how their volunteers and staff used Relay to send out
       automated text messages to Texas residents from a central calling system. When Mr.
       Syed called back the phone numbers associated with BFT’s text messages, the calls
       resulted in error messages or disengaged dial tones. BFT’s video shows that BFT’s
       staff and volunteers did not use their own phone numbers or cell phones, they did not
       compose any text messages, and they did not dial any phone numbers as Relay
       automatically did everything.

               II. O’Rourke claimed that BFT had been terminated sometime shortly after
       the November 6th, 2018 election. If BFT is terminated or dissolved then it cannot
       shield O’Rourke from liability. BFT was sued and served with this lawsuit on
       October 22, 2018, prior to the election and before it allegedly terminated its
       existence. BFT and O’Rourke had actual knowledge of Mr. Syed’s claims against
       BFT but BFT allegedly terminated and distributed its assets to unknown parties to
       avoid liability. O’Rouke and BFT are not separate as BFT has been terminated or
       dissolved. If there is no unincorporated nonprofit association the Tex. Bus. Orgs.
       Code Ann. § 252 cannot apply to protect O’Rourke from liability. Under Texas law
       if a nonprofit unincorporated association is terminated or dissolved then a general
       partnership is formed by default. If BFT is in fact terminated then O’Rourke is a
       partner in a general partnership and is subject to liability as partner in a general
       partnership under Tex. Bus. Orgs. Code Ann. § 152. O’Rourke cannot have it both
       ways where he cannot be personally liable and at the same time be allowed to
       terminate BFT to avoid all liability.

Pl.’s Resp. 3-4.

       O’Rourke replies that, while Plaintiff asserts that BFT or others engaged in conduct “[a]t

O’Rourke’s direction” in an effort to imply he had knowledge of and involvement in the decision

to use an automated text messaging system, this quoted phrase does not appear anywhere in



Memorandum Opinion and Order – Page 3
   Case 3:18-cv-02791-L Document 32 Filed 09/04/19                     Page 4 of 10 PageID 208


Plaintiff’s Amended Complaint, and Plaintiff’s pleadings do not include any reference to conduct

by O’Rourke in his personal capacity. O’Rourke, therefore, maintains that Plaintiff has not set forth

any viable reason for circumventing the express bar to personal liability under Chapter 252 of the

Texas Business Organization Code, and he does not dispute in response to the motion to dismiss that

“BFT is properly considered an unincorporated nonprofit association” for purposes of Chapter 252.

        B.      Standard for Rule 12(b)(6) - Failure to State a Claim

        To defeat a motion to dismiss filed pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Reliable Consultants, Inc. v. Earle, 517

F.3d 738, 742 (5th Cir. 2008); Guidry v. American Pub. Life Ins. Co., 512 F.3d 177, 180 (5th Cir.

2007). A claim meets the plausibility test “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged. The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal citations omitted). While a complaint need not contain detailed factual allegations, it must

set forth “more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Twombly, 550 U.S. at 555 (citation omitted). The “[f]actual allegations of [a

complaint] must be enough to raise a right to relief above the speculative level . . . on the assumption

that all the allegations in the complaint are true (even if doubtful in fact).” Id. (quotation marks,

citations, and footnote omitted). When the allegations of the pleading do not allow the court to infer

more than the mere possibility of wrongdoing, they fall short of showing that the pleader is entitled

to relief. Iqbal, 556 U.S. at 679.


Memorandum Opinion and Order – Page 4
   Case 3:18-cv-02791-L Document 32 Filed 09/04/19                    Page 5 of 10 PageID 209


        In reviewing a Rule 12(b)(6) motion, the court must accept all well-pleaded facts in the

complaint as true and view them in the light most favorable to the plaintiff. Sonnier v. State Farm

Mutual Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007); Martin K. Eby Constr. Co. v. Dallas Area

Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996).

In ruling on such a motion, the court cannot look beyond the pleadings. Id.; Spivey v. Robertson, 197

F.3d 772, 774 (5th Cir. 1999). The pleadings include the complaint and any documents attached to

it. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000). Likewise,

“‘[d]ocuments that a defendant attaches to a motion to dismiss are considered part of the pleadings

if they are referred to in the plaintiff’s complaint and are central to [the plaintiff’s] claims.’” Id.

(quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993)). In

this regard, a document that is part of the record but not referred to in a plaintiff’s complaint and not

attached to a motion to dismiss may not be considered by the court in ruling on a 12(b)(6) motion.

Gines v. D.R. Horton, Inc., 699 F.3d 812, 820 & n.9 (5th Cir. 2012) (citation omitted). Further, it

is well-established and ‘“clearly proper in deciding a 12(b)(6) motion [that a court may] take judicial

notice of matters of public record.”’ Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011)

(quoting Norris v. Hearst Trust, 500 F.3d 454, 461 n.9 (5th Cir. 2007) (citing Cinel v. Connick, 15

F.3d 1338, 1343 n.6 (5th Cir. 1994)).

        The ultimate question in a Rule 12(b)(6) motion is whether the complaint states a valid claim

when it is viewed in the light most favorable to the plaintiff. Great Plains Trust Co. v. Morgan

Stanley Dean Witter, 313 F.3d 305, 312 (5th Cir. 2002). While well-pleaded facts of a complaint

are to be accepted as true, legal conclusions are not “entitled to the assumption of truth.” Iqbal, 556

U.S. at 679 (citation omitted). Further, a court is not to strain to find inferences favorable to the


Memorandum Opinion and Order – Page 5
   Case 3:18-cv-02791-L Document 32 Filed 09/04/19                  Page 6 of 10 PageID 210


plaintiff and is not to accept conclusory allegations, unwarranted deductions, or legal conclusions.

R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005) (citations omitted). The court does not

evaluate the plaintiff’s likelihood of success; instead, it only determines whether the plaintiff has

pleaded a legally cognizable claim. United States ex rel. Riley v. St. Luke’s Episcopal Hosp., 355

F.3d 370, 376 (5th Cir. 2004). Stated another way, when a court deals with a Rule 12(b)(6) motion,

its task is to test the sufficiency of the allegations contained in the pleadings to determine whether

they are adequate enough to state a claim upon which relief can be granted. Mann v. Adams Realty

Co., 556 F.2d 288, 293 (5th Cir. 1977); Doe v. Hillsboro Indep. Sch. Dist., 81 F.3d 1395, 1401 (5th

Cir. 1996), rev’d on other grounds, 113 F.3d 1412 (5th Cir. 1997) (en banc). Accordingly, denial

of a 12(b)(6) motion has no bearing on whether a plaintiff ultimately establishes the necessary proof

to prevail on a claim that withstands a 12(b)(6) challenge. Adams, 556 F.2d at 293.

       C.      Analysis

       The TCPA prohibits “mak[ing] any call (other than a call for emergency purposes or made

with prior express consent of the called party) using any automatic telephone dialing system or an

artificial or prerecorded voice” to any telephone number assigned to a cellular telephone service.

47 U.S.C. § 227(b)(1)(A)(iii). “The TCPA’s prohibition on automatic telephone dialing systems

‘encompasses both voice calls and text calls to wireless numbers including, for example, short

message service (SMS) calls.’” Cubria v. Uber Techs., Inc., 242 F. Supp. 3d 541, 545-46(W.D. Tex.

2017) (quoting In re Rules and Regulations Implementing the Telephone Consumer Protection Act

of 1991, Report and Order, 18 F.C.C.R. 14014, 14115 (July 3, 2003)).

       The personal liability of a federal political candidate for a political committee’s conduct is

governed by state law.       Karl Rove & Co., 39 F.3d at 1282.          Under the Texas Uniform


Memorandum Opinion and Order – Page 6
   Case 3:18-cv-02791-L Document 32 Filed 09/04/19                   Page 7 of 10 PageID 211


Unincorporated Nonprofit Associations Act (“TUUNAA”), “[a] nonprofit association is a legal entity

separate from its members for the purposes of determining and enforcing rights, duties, and liabilities

in contract and tort.” Tex . Bus. Orgs. Code Ann. § 252.006(a). TUUNAA abrogated common-law

individual liability for members of a nonprofit association. Greco v. National Football League, 116

F. Supp. 3d 744, 759 n.9 (N.D. Tex. 2015) (citing MT Falkin Invs. v. Chisholm Trail Elks Lodge No.

2659, 400 S.W.3d 658, 667 (Tex. App.— Austin 2013 pet. denied)). Before the enactment of

TUUNAA, “the individual liability of a member [was] based on [the member’s] actual participation

in the tort or ratification of the actions which cause injury.” Cox v. Thee Evergreen Church, 836

S.W.2d 167, 174 (Tex. 1992) (Cook, J., concurring). “‘Although both TUUNAA and the

common-law state that a member of a nonprofit association is not liable for the association’s

contracts merely because he is a member,’ the common law still attached liability to members who

expressly or tacitly ratified the actions of the association.” Greco, 116 F. Supp. 3d at 759 n.9

(quoting MT Falkin Invs., 400 S.W.3d at 665). TUUNAA, in contrast, did away with “all forms of

vicarious liability.” Id. at 759 n.9 (quoting MT Falkin Invs., 400 S.W.3d at 666). “As a result, an

individual can no longer be liable for an associations’ actions “merely because the person is a

member, is authorized to participate in the management of the affairs of the nonprofit association,

or is a person considered as a member by the nonprofit association.” Id. at 759 n.9 (quoting Tex.

Bus. Orgs. § 252.006(b)).

       Before TUUNAA was enacted, “unincorporated charitable associations” were defined as

“those associations organized and operated for charitable, religious, recreational or educational

purposes, as well as any other bona fide nonprofit association organized and operated for the

promotion of social welfare by being primarily engaged in the common good and the general welfare


Memorandum Opinion and Order – Page 7
   Case 3:18-cv-02791-L Document 32 Filed 09/04/19                 Page 8 of 10 PageID 212


of people in a community.” Cox, 836 S.W.2d at 169 n.1. Courts now apply TUUNAA’s definitions.

Greco v, 116 F. Supp. 3d at 760 n.10 (citations omitted). TUUNAA defines “[m]ember” as “a

person who, under the rules or practices of a nonprofit association, may participate in the selection

of persons authorized to manage the affairs of the nonprofit association or in the development of

policy of the nonprofit association.” § 252.001(1). “Nonprofit association” refers to an

“unincorporated organization, other than one created by a trust, consisting of three or more members

joined by mutual consent for a common, nonprofit purpose.” § 252.001(2).

       Here, the court cannot determine from Plaintiff’s pleadings whether O’Rourke is protected

from liability for BFT’s actions under TUUNAA because the court does not have sufficient

information to assess whether BFT qualifies as a nonprofit association or whether O’Rourke

qualifies as a member of a nonprofit organization. As noted, the court can take judicial notice of

undisputed matters of public record, and O’Rourke cites to a the website for the Federal Election

Commission Committee and provides BFT’s political campaign identification number C00501197.

O’Rourke also notes the strict reporting requirements for campaign contributions under 52 U.S.C.

§§ 30104 and 30114. At most, however, this only establishes that BFT is a “principal campaign

committee” that is subject to strict campaign contribution reporting requirements without providing

the information needed by the court to determine whether a “principal campaign committee”

qualifies as a nonprofit association and whether O’Rourke qualifies as a member of a nonprofit

association as those terms are defined by TUUNAA.

       The court also disagrees with O’Rourke’s contention that Plaintiff’s failure to dispute

whether BFT qualifies as nonprofit association or unincorporated organization in response to the

motion to dismiss can be construed as an admission or concession that BFT is such or that Plaintiff


Memorandum Opinion and Order – Page 8
   Case 3:18-cv-02791-L Document 32 Filed 09/04/19                  Page 9 of 10 PageID 213


has the burden to disprove BFT’s organizational status in response to a motion to dismiss under Rule

12(b)(6). To the extent O’Rourke contends that BFT is an nonprofit association or unincorporated

organization for purposes of TUUNAA based on the Fifth Circuit’s opinion in Karl Rove &

Company, its reliance of Karl Rove & Company is misplaced, as that case was based on Texas

common law before the enactment of TUUNAA and was superseded by TUUNAA, which, as

explained, includes statutory definitions for nonprofit associations and members of nonprofit

associations.

       In addition, the court notes that the parties’ contentions regarding any alleged termination of

BFT as an unincorporated nonprofit association after the 2018 election is irrelevant because the issue

of whether O’Rourke can be held liable for BFT’s actions in 2018 will turn not on BFT’s current

status an entity, but, instead, on its and O’Rourke’s statuses when BFT allegedly violated the TCPA

in 2018. Finally, O’Rourke contention that Plaintiff’s pleadings impermissibly lump all Defendants

together by referring to them collectively as “Defendants” without differentiating between them is

not a basis for dismissal under Rule 12(b)(6), as Plaintiff’s TCPA claim is not subject to Rule 9(b)’s

pleading requirements, O’Rourke did not move for a more definite statement on this ground, and any

concern in this regard can be answered by the parties through the discovery process. Accordingly,

for all of these reasons, the court will deny Defendant Beto O’Rourke’s Motion to Dismiss (Doc.

19), as it determines that the key issues regarding BFT’s and O’Rourke’s status and the applicability

of TUUNAA are more appropriate for resolution in the context of a summary judgment motion.




Memorandum Opinion and Order – Page 9
  Case 3:18-cv-02791-L Document 32 Filed 09/04/19             Page 10 of 10 PageID 214


III.   Conclusion

       For the reasons explained, the court denies Defendant Beto O’Rourke’s Motion to Dismiss

(Doc. 19).

       It is so ordered this 4th day of September, 2019.



                                                 _________________________________
                                                 Sam A. Lindsay
                                                 United States District Judge




Memorandum Opinion and Order – Page 10
